Evans, P. J.,
dissenting. I can not agree that the legislature may constitutionally enact that the venue of an action against a corporation may be located in a county other than where the corporation is doing business at the time suit is filed. I agree that the legislature may fix the residence of a corporation which it creates, but this privilege and right is subordinate to the constitutional command that suits (with certain exceptions) must be located in the county of the defendant’s residence. The legislature may declare a corporation to be a resident of a county where it is engaged in business at the time of the suit, but can not declare a corporation to be a resident of a county for purposes of suit, where it neither has property nor agency or agent, nor is engaged in transacting any business, without violating the constitution.